Dismissed and Opinion Filed November 7, 2016




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00734-CV

 ESTATE OF FRANCISCO J. MARTINEZ; ALMA MARTINEZ, INDIVIDUALLY, AS
 PERSONAL REPRESENTATIVE OF THE ESTATE OF FRANCISCO J. MARTINEZ,
    DECEASED; AS NEXT FRIEND OF M.M., C.M., B.M., L.M., R.M., AND F.M.,
                      MINORS, ET AL., Appellants
                                 V.
         AMERIPIPE SUPPLY, INC. AND AJK SUPPLY, INC., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-02608-B

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Appellants’ brief was due September 14, 2016. By notice dated September 15, 2016, we

notified appellants’ counsel that the time for filing appellants’ brief had expired and directed

appellants to file appellants’ brief and a motion for extension of time to file the brief in

compliance with rules 10.1(a) and 10.5(b) of the Texas Rules of Appellate Procedure within ten

days. We cautioned appellants that if the brief and extension motion were not filed within the

time specified the appeal would be dismissed. Appellants have not filed the brief, an extension

motion, or otherwise communicated with the Court regarding the status of the brief. Because

appellants have failed to file their brief, despite being given more than eighty days to do so and
being cautioned that failure to do so would result in dismissal of the appeal, we dismiss this

appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).




                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE


160734F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ESTATE OF FRANCISCO J. MARTINEZ;                   On Appeal from the County Court at Law
ALMA MARTINEZ, INDIVIDUALLY, AS                    No. 2, Dallas County, Texas
PERSONAL REPRESENTATIVE OF THE                     Trial Court Cause No. CC-15-02608-B.
ESTATE OF FRANCISCO J. MARTINEZ,                   Opinion delivered by Chief Justice Wright.
DECEASED; AS NEXT FRIEND OF M.M.,                  Justices Lang-Miers and Stoddart
C.M., B.M., L.M., R.M., AND F.M.,                  participating.
MINORS, ET AL., Appellants

No. 05-16-00734-CV        V.

AMERIPIPE SUPPLY, INC. AND AJK
SUPPLY, INC., Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees AMERIPIPE SUPPLY, INC. AND AJK SUPPLY, INC.
recover their costs of this appeal from appellants ESTATE OF FRANCISCO J. MARTINEZ;
ALMA MARTINEZ, INDIVIDUALLY, AS PERSONAL REPRESENTATIVE OF THE
ESTATE OF FRANCISCO J. MARTINEZ, DECEASED, and AS NEXT FRIEND OF M.M.,
C.M., B.M., L.M., R.M., AND F.M., MINORS; ALFREDO MARTINEZ AND VICTORIA
ORTIZ


Judgment entered this 7th day of November, 2016.




                                             –3–